Citation Nr: 1648327	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  07-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral knee disorder, to include claimed as secondary to service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions issued by the RO.

The Veteran testified before the undersigned in a July 2010 hearing. A transcript of the hearing is included in the electronic claims file.

In December 2010, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In April 2012, the Court issued a Memorandum Decision vacating the Board's December 2010 decision and remanded the appeal to the Board.

The Board remanded the issues in December 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The issue of entitlement to a rating in excess of 10 percent for residual scar of the left foot prior to October 1, 2015, to include whether the reduction in the schedular evaluation from 10 percent to 0 percent for the residual scar of the left foot, effective from October 1, 2015, was proper has been perfected.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue. The Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Additionally, the Veteran expressed disagreement with a July 2016 rating decision that denied a compensable rating for the Veteran's bilateral hearing loss disability. The electronic record indicates that the AOJ is also taking action on this issue. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Finally, the Veteran expressed timely disagreement with an April 2015 AOJ decision denying service connection for sleep apnea and amputation of the left big toe. A Statement of the Case regarding these issues was issued in December 2015. However, the Veteran did not timely perfect an appeal regarding these issues. Accordingly, they are not before the Board on appeal at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran is not shown to have a diagnosis of PTSD that is due to a verified stressor or another documented event or incident of his period of active service.

2. The Veteran's other acquired psychiatric disorders, to include panic disorder and major depressive disorder (MDD) are not attributable to incident or event of his period of service.

3. The Veteran's current bilateral knee disorder is not attributable to disease or injury sustained during his period of service. The Veteran's bilateral knee disorder was not caused by or permanently made worse by his service-connected left foot disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for panic disorder and MDD are not met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

3. The criteria for service connection for a bilateral knee disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in October 2005, June 2006 and March 2008. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in December 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to schedule the Veteran for VA examination to determine etiology of the claimed acquired psychiatric and bilateral knee disorders. The Veteran underwent VA examinations in February 2016 (knees) and March 2016 (psychiatric). In the reports of examinations, the VA examiners provided opinions as to the etiology of the acquired psychiatric and bilateral knee disorders. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within a year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder, to include PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The Veteran claims that he has an acquired psychiatric disorder, including PTSD due to multiple stressors. He alleged being involved in a motor vehicle accident (MVA) in which the vehicle he was a passenger in drove over a cliff. He reported that he sustained numerous injuries but was able to drag himself up the cliff. He reported that his next memory was waking up in a hospital. He stated that he feared losing his life in the accident and that as a passenger in the car he was helpless to avoid the accident. He also reported that his military occupational specialty required frequent travel on propeller-driven planes which was stressful. He alleged having once been on a flight when a propeller was losing oil and caught fire mid-flight. The pilot was able to extinguish the fire by shutting down the engine to the propeller. Upon landing, he reported feeling significant fear, anxiety and pressure. He reported feeling panicked and trapped during the experience and described it as a "near death experience." 

The April 2013 Report of VA examination documents the Veteran's report of the above noted stressors. On mental status examination, the psychologist diagnosed the Veteran with panic disorder with agoraphobia and MDD. However, the psychologist concluded that the Veteran did not meet the full criteria for PTSD under diagnostic criteria. Specifically, the psychologist noted that while the Veteran's allegation, if true, satisfied Criterion A (exposure to traumatic event) and Criterion B (persistent reexperiencing of the traumatic event) to establish a diagnosis of PTSD, he did not satisfy Criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) and Criterion D (persistent symptoms of increased arousal).

The psychologist noted that the Veteran's claimed stressors had not been verified and reiterated that the Veteran did not meet the full diagnostic criteria for PTSD. However, the psychologist found that development of the Veteran's panic disorder was certainly consistent with the reported stressors (i.e., feeling trapped aboard dangerous planes and involvement in the MVA). The psychologist explained that being trapped/being unable to escape and being unable to obtain help and assistance would be consistent with the development of a dysfunctional anxiety response when trapped in similar situations. To that point, the Veteran reported his panic attacks were significantly more likely to occur when he was in vehicles where movement was restricted or when he was trapped in a crowd. 

The psychologist concluded that while the etiology was not certain, it was most likely the basis for the development of his complaints. The psychologist further explained that the etiology of the Veteran's MDD (mood dysfunction) would be consistent with a response to the claimed stressors as well as be consistent as a secondary response to the stressors created by the presence of his panic disorder. 

During a July 2015 VA examination, the Veteran reiterated his claimed military stressors (i.e., involvement in a MVA in which the vehicle he was a passenger in drove over a cliff and travel by aircraft as described). On mental status examination, the psychologist determined that the Veteran had a diagnosis of PTSD that conformed to Diagnostic and Statistical Manual V criteria and diagnosed PTSD with panic attacks. The psychologist opined that assuming the Veteran is an accurate historian in regards to either of his 2 claimed stressors occurring in service, he had a diagnosis of PTSD with panic attacks that was at least as likely as not incurred in or caused by a verified trauma stressor in service.

The Veteran reiterated his account of stressors during a March 2016 VA examination. The psychologist diagnosed PTSD that conformed to DSM-5 criteria. The psychologist indicated that the Veteran did not have more than one mental disorder diagnosed. The psychologist remarked, in pertinent part, that the Veteran endorsed anxiety in that he felt anxious riding in a car, particularly when he was not in control. The Veteran also reported having panic attacks on high bridges and in tunnels. The Veteran stated that he had to fly on a propeller driven plane after his military discharge, but has avoided small aircraft since service and drives when he is able. 

Notwithstanding the diagnosis of PTSD, there is no credible evidence to show that the claimed in-service events occurred as described. The AOJ issued a report in August 2009 formally finding that the Veteran's reported stressor was not substantiated. The AOJ documented efforts expended to obtain information to confirm the stressor but concluded that based on the evidence of record, service treatment records, personnel records and the private hospital records (that were negative concerning a car accident or injuries sustained in the car accident) that the Veteran's stressor was not substantiated.

The AOJ issued a formal finding in September 2013 that there was a lack of information to corroborate the Veteran's claimed stressors. The AOJ documented efforts expended to obtain information necessary to corroborate stressful events, including contacting the county sheriff's office and state department of motor vehicles (DMV) seeking the accident report pertaining to the Veteran's MVA in 1971 or 1972; contacting the private hospital seeking medical records pertaining to the Veteran's treatment following the MVA; and contacting the Veteran's service department and the National Archives and Records Administration (NARA) seeking confirmation of the Veteran's claims of traveling on military aircraft with mechanical problems. Response from the state DMV indicated accident records from 1971 or 1972 no longer existed. Response from NARA was negative regarding records pertaining to the Veteran's claims of traveling on military aircraft with mechanical problems. 

The AOJ issued another formal finding in November 2014 that the Veteran's reported stressor of travelling on a military flight that resulted in a declaration of an in-flight emergency due to engine failure could not be substantiated. The AOJ documented efforts expended to obtain information necessary to corroborate this stressful event. Response from the service department indicates that flight manifests in 1972 were stored in the aircraft hangers on base but were destroyed 3 months after the date it originated. However, it was noted that the manifests would only show the flight number, departure and destination. The manifests would not show specific units or passengers aboard the flight. The AOJ concluded that verification of this stressor was thus futile and the claimed stressor could not be substantiated. 

As a general matter, the question of substantiation of stressors in a claim of service connection for PTSD is an adjudicative, and not a medical determination. While a psychologist has linked the Veteran's diagnosed PTSD to his military stressors, under the assumption that he was an accurate historian, the opinion is not probative because the evidence not substantiate the occurrence of either of the in-service stressors. Despite the Veteran's contentions, without competent evidence of an in-service stressor(s) the Veteran cannot meet the criteria for service connection for PTSD. The law is clear that the record must contain corroborative evidence that substantiates the occurrence of an in-service stressor. Gaines v. West, 11 Vet. App.  353, 357-58 (1998). Service connection for PTSD is not therefore warranted. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) it was held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the April 2013 VA psychologist also diagnosed the Veteran with panic disorder with agoraphobia and MDD. Though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service.

Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. Further, service treatment records contain no documentation of treatment for any injury sustained in a motor vehicle accident during his period of service. Rather, a July 1971 service treatment record documents the Veteran's report of being involved in a car accident approximately 2 years earlier (i.e., 2 years prior to his enlistment into service).

A June 1977 Report of Medical History documents the Veteran's report that he did not have frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort or periods of unconsciousness.  Further, the Veteran reported that he had never been treated for a mental condition and that he had never had any illness or injury other than those already noted.

Dated approximately 30 years after service discharge, May and August 2005 private psychological evaluations reflect the Veteran's report that he and other men were in a vehicle that went off the road and into a ravine during his period of service. The Veteran indicated that the other men were severely injured but survived. The Veteran believed that he was going to die. He had been in other serious car accidents over the years and had a fear of heights and became anxious when driving over a bridge or high area. The Veteran suffered panic attacks, generalized anxiety, phobic symptoms and psychosomatic symptoms. Based on testing, the Licensed Professional Counselor concluded, in pertinent part, that the Veteran primarily had severe major depression with a potential for suicide.

A June 2006 VA individual psychotherapy treatment note documents the Veteran's report that he had attended his father's funeral the previous week and had experienced more intense panic attacks. He discussed his preoccupation with death and his concerns about dying. 

As noted, the April 2013 Report of VA examination documents the Veteran's report of the above noted stressors (i.e., involvement in a MVA in which the vehicle he was a passenger in drove over a cliff and travel by "prop" planes as part of his military occupational specialty that was stressful to him because of the condition of the planes). On mental status examination, the psychologist diagnosed the Veteran with panic disorder with agoraphobia and MDD. The psychologist noted that the Veteran's claimed stressors had not been verified. However, the psychologist found that development of the Veteran's panic disorder was certainly consistent with the reported stressors (i.e., feeling trapped aboard dangerous planes and involvement in the MVA). The psychologist further explained that the etiology of the Veteran's MDD (mood dysfunction) would be consistent with a response to the claimed stressors as well as be consistent as a secondary response to the stressors created by the presence of his panic disorder. The psychologist concluded that while the etiology was not certain, it was most likely the basis for the development of his complaints.  

While the Veteran has consistently stated that he was involved in a MVA in which the vehicle he was a passenger in drove over a cliff and that aircraft travel was stressful because of the condition of the planes, there is no evidence in the service treatment records that such MVA occurred. Service treatment records contain no documentation of treatment for any injury sustained in a motor vehicle accident during his period of service. The AOJ's efforts to substantiate the stressors are detailed above and as noted were unsuccessful. 

Because the service treatment records and post-service records fail to document the occurrence of the claimed in-service injuries/stressors, the opinion in the April 2013 Report of VA examination is of no probative value.

Accordingly, service connection for an acquired psychiatric disorder manifested by panic disorder and major depressive disorder is denied.

Bilateral Knee Disorder

The Veteran asserts that his bilateral knee disorder was caused or aggravated by his service-connected left foot disability. The service treatment records do not contain documentation of complaints of or treatment for a bilateral knee disorder.

A March 2006 VA treatment record documents the Veteran's report of a 10 year history of intermittent treatment for knee pain. The Veteran's body habitus was described as obese and he complained of constant knee pain. On examination, he had a slow but steady gait with no deformity and unlimited range of motion. He did demonstrate pain on palpation, especially of each medial joint line. MRI findings showed multiple degenerative changes and osteoarthritis. The assessment was osteoarthritis of both knees due to overuse syndrome secondary to morbid obesity.

The August 2006 Report of VA fee-basis examination reflects the Veteran's report that he had "severe arthritis of both knees." The Veteran alleged that the condition had existed since 1972. The Veteran reported that the bilateral knee disorder did not onset due to injury but rather occurred gradually over the years. X-ray findings showed degenerative arthritic changes. The diagnosis was DJD (degenerative joint disease) of both knees.

The March 2011 Report of VA examination documents the Veteran's complaint of bilateral knee pain. He reported that he had no history of injury except for a car accident in 1972 when he was a passenger in a vehicle that went over a cliff. He stated that he was treated in a private hospital but suffered no broken bones. 

On examination, the diagnosis was right and left knee DJD. The physician opined that the Veteran's bilateral knee DJD was less likely as not caused by his military service and was less likely as not caused by his left foot problems. The physician explained that "the Veteran reports his knee problems started 1980 and he had had left foot problem following car accident while in service 1972 since then left foot had 3 surgeries and now told need to have replacement of knees. Veteran gave a history of morbid obesity of 400 pounds and lost 100 pounds from gastric bypass surgery 1990. He worked 29 years as packer of defense distribution which he has to lift lots of weight." Therefore, the physician concluded that the Veteran's knee problem was less likely as not caused by left foot problem sustained in service from 1971 to 1975.

The May 2013 Report of VA examination reflects the physician's addendum opinion that the Veteran's bilateral knee DJD was less likely as not aggravated by his service-connected left foot disability. The physician noted that the Veteran reported that his knee problems started in 1990, that his weight was excessive and that he worked at distributing center with lots of lifting involved. The physician explained that the left foot disability did not affect the weight distribution while walking. Additionally, the physician explained that the Veteran was at high risk of DJD due to his obesity. The physician noted that the Veteran received no treatment for knee complaints during service and opined that his knee DJD was less likely as not aggravated by his service-connected left foot disability or incurred during his period of service.

A February 2014 addendum opinion also indicated that the Veteran's bilateral knee disorder was less likely than not caused by or permanently worsened by his service-connected left foot disability. The physician explained that the Veteran had a number or significant risk factors for development of his knee arthritis including morbid obesity, a deformity of the lower legs (genu valgus), employment of nearly 29 years that required prolonged standing and lifting as a packer of defense distribution. In addition, he was a long standing diabetic with peripheral neuropathy which required a cane for balance which obviously impacted his gait. Further, MRI showed he had osteochondritis which involved the disruption of the blood supply to the cartilage with resulting cracks and weakening of the cartilage structure which placed the Veteran at risk for arthritis. Another noted factor that would cause or accelerate the Veteran's arthritis was his chronic hepatitis.

The physician concluded that the most likely source of the Veteran's knee DJD was multifactorial but predominantly due to his morbid obesity and osteochondritis desiccans along with his 29 years of wight bearing and overuse in his employment. In terms of whether the Veteran's DJD of the knees was permanently aggravated by his service-connected left foot disability, the physician concluded that his morbid obesity, advanced age, genu valgus with gait abnormality, diabetic neuropathy with associated gait disturbance and 29 years of occupational risk along with his hepatitis C were much more likely to have accelerated the rate of DJD than his previous foot surgery with minimal DJD.

The February 2016 Report of VA examination reflects the examiners opinion that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by claimed in-service injury, event or illness and less likely than not proximately due to or the result of or aggravated by the Veteran's service-connected left foot disability.

The examiner noted extensive review of the claims filed failed to show evidence of right or left knee arthritis during active duty service or within one year of his separation from service. The examiner explained that medical literature showed risk factors for the development of bilateral knee arthritis with the strongest predictive value were morbid obesity, strong genetic predisposition to develop the disease and congenital genu varum. The examiner concluded that the Veteran developed end stage degeneration of the knee joints bilateral due to these well-documented pathologic diagnoses. The examiner found that the Veteran's claim that his bilateral knee disorder existed in service almost 40 years prior to initial onset is not supported by objective evidence or pathology. 

In addition, the examiner noted that the Veteran's claim that some mechanical alteration occurred due to his service-connected left foot disability was also not supported by pathology or objective evidence. The physician explained after resection of the first MT (metatarsal) with foreshortening the adjacent digit will aid with balance and may result in a better gait after resection due to removal of the painful articulation. The examiner observed that x-rays showed the Veteran's left great toe surgery resulted in foreshortening. However, the Veteran's contention that after the resection (shortening) of the left great toe his balance and gait were altered to such a degree that the service-connected left foot disability is the proximate cause of his bilateral knee disorder due to unusual wear and tear is simply not supported by the medical literature and examination. To that end, the examiner noted that examination of the Veteran's shoes showed even wear on the soles on the right and left and no other objective evidence of severely altered gait due to the service-connected left foot disability. The examiner concluded that the Veteran's claim was simply void of substantial relevant evidence to support a nexus between his military service or his left foot disability and his claimed bilateral knee disorder. 

The preponderance of the evidence is against the claim of service connection for a bilateral knee disorder and the appeal will be denied. Absent in this case is a linkage between the onset of the current bilateral knee disorder and a period of service or a service-connected disability. Rather, the evidence shows that the bilateral knee disorder did not onset until many years after the Veteran's period of service and it was not caused by or aggravated by his service-connected left foot disability (See March 2011, May 2013, February 2014 and February 2016 VA examination reports). In the February 2016 Report of VA examination, the examiner explained that medical literature showed risk factors for the development of bilateral knee arthritis with the strongest predictive value were morbid obesity, strong genetic predisposition to develop the disease and congenital genu varum and concluded that the Veteran developed end stage degeneration of the knee joints due to these well-documented pathologic diagnoses. The Veteran's claim that his bilateral knee disorder existed in service almost 40 years prior to initial onset was not supported by objective evidence or pathology. 

Further, the examiner noted that the Veteran's claim that some mechanical alteration occurred due to his service-connected left foot disability was also not supported by pathology or objective evidence. The physician explained that the Veteran's contention that after the resection (shortening) of the left great toe his balance and gait were altered to such a degree that the service-connected left foot disability is the proximate cause of his bilateral knee disorder due to unusual wear and tear was simply not supported by the medical literature and examination given that examination of the Veteran's shoes showed even wear on the soles on the right and left and no other objective evidence of severely altered gait due to the service-connected left foot disability. In short, the Veteran's claim was void of substantial relevant evidence to support a nexus between his military service or his left foot disability and his claimed bilateral knee disorder. 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current knee disorder and a period of the Veteran's service or a service-connected disability.

Additionally, there is no evidence of bilateral knee degenerative arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his disorder to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained an injury in a MVA in 1972. However, he is a lay person and is not competent to establish that his current bilateral knee disorder onset as a result. The Veteran is not competent to offer opinion as to etiology of any current bilateral knee disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for bilateral knee disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).








ORDER

Service connection for PTSD is denied.

Service connection for panic disorder and major depressive disorder is denied.

Service connection for a bilateral knee disorder is denied



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


